Case 2:20-cv-00851-BSJ Document 79-6 Filed 02/02/21 PageID.1161 Page 1 of 2




                             EXHIBIT 6
21/7/2020   Case 2:20-cv-00851-BSJ Document
                                       Crystal 79-6
                                               Lagoons Filed    02/02/21
                                                       Mail - follow-up:         PageID.1162 Page 2 of 2
                                                                         Crystal Lagoons



                                                                                    Lisa Moore <lmoore@crystal-lagoons.com>



  follow-up: Crystal Lagoons
  1 message

  Lisa Moore <lmoore@crystal-lagoons.com>                                                             Tue, Mar 27, 2018 at 8:03 PM
  To: Brook Cole <bcole@clydeinc.com>
  Bcc: lisam@crystal-lagoons.com

    Hi Brook -

    Thanks for meeting with us on Friday. I wanted to start working on the list of follow-up items from our meeting. From my
    notes:

    1.) work on water study numbers, using your data and ours, for PR plan
    2.) send you construction cross section of wall
    3.) CL to work on revenue model for a public access lagoon for your site
    4.) send you invite to our technical tour event May 8th
    5.) Rework the terms on the first lagoon proposal to use requested royalty structure

    Let me know if I am forgetting anything. Send me your water study numbers so I can get started on that item with our
    R&D team. thanks!



    LISA MOORE
    Business Development
    Crystal Lagoons US Corp.

    100 Crescent Court, Suite 700
    Dallas, TX 75201, USA
    Direct Line: (972) 201-0005
    Mobile Phone: (678) 993-3201
    www.crystal-lagoons.com




https://mail.google.com/mail/u/2?ik=4d9f125bad&view=pt&search=all&permthid=thread-f%3A1596133799395247757%7Cmsg-f%3A15961337993952…   1/1
